Citation Nr: 1730490	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  11-26 495A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating in excess of 40 percent for the service-connected prostate cancer.

2.  Entitlement to an effective date prior to November 7, 2006, for the grant of service connection for diabetes mellitus, type II with hypertension, erectile dysfunction and peripheral neuropathy of both lower extremities.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.I. Tissera, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1951 to October 1955 and March 1956 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In the July 2010 rating decision, the RO granted service connection for prostate cancer and diabetes mellitus with hypertension, erectile dysfunction and peripheral neuropathy of both lower extremities, and assigned each an initial 20 percent rating, effective November 7, 2007, the date of the Veteran's claim for service connection.  The Veteran disagreed with the initial rating for prostate cancer and the effective date for diabetes mellitus.

While the appeal was pending, the RO issued an August 2011 statement of the case (SOC) which increased the evaluation of the claim for prostate cancer to 40 percent and granted an earlier effective date of the claim for diabetes mellitus to November 7, 2006.  In his VA Form 9 Appeal to the Board, the Veteran stated he seeks an effective date of January 1, 2006, for his service connected diabetes and a higher evaluation for his service connected prostate cancer.

The issue of entitlement to an increased rating in excess of 40 percent for prostate cancer is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran first filed a service connection claim for diabetes mellitus in July 2005; the claim was denied in January 2006 and became final in January 2007.

2.  The Veteran was granted service connection for diabetes mellitus on a claim filed on November 7, 2007.

3.  The Veteran presented evidence of a diagnosis for diabetes mellitus as of January 10, 2001; the RO granted an effective date of November 7, 2006.


CONCLUSION OF LAW

The criteria for an effective date earlier than November 7, 2006, for an award of service connection for diabetes mellitus type II with hypertension, erectile dysfunction and peripheral neuropathy of both lower extremities, have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.816, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The duty to notify has been met.  Neither the Veteran nor his representative has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The RO associated the Veteran's service and VA treatment records with the claims file.  All released or submitted private treatment records have been associated with the claims file.  No other relevant records have been identified and are outstanding.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided with VA examinations related to the claims on appeal in March 2010 and December 2015.  The examinations were adequate.  The examiner reviewed the medical evidence of record in conjunction with the examinations, and conducted a thorough medical examination of the Veteran.  The Veteran's pertinent symptomatology was recorded sufficiently to accurately adjudicate the claim.  Based on the foregoing, the Board finds the examination reports to be thorough, complete, and sufficient base upon which to reach a decision on the Veteran's increased rating claims.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.

II.  Earlier Effective Date for Diabetes Mellitus Type 2

A.  Legal Criteria

The Veteran contends that he is entitled to an earlier effective date for the award of service connection for diabetes mellitus, type 2, with hypertension, erectile dysfunction and peripheral neuropathy of both lower extremities.

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increased rating will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Retroactive effective dates are allowed, to a certain extent, in cases where an award or increase of compensation is granted pursuant to a liberalizing law.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  To be eligible for a retroactive payment under these provisions, the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  These provisions apply to original and reopened claims, as well as claims for increase.  Id.; see also McCay v. Brown, 9 Vet. App. 183 (1996), aff'd, 106 F.3d 1577 (Fed. Cir. 1997).

Additionally, VA has promulgated special rules for the effective dates for the award of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989)(Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999)(Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002)(Nehmer III). 

A Nehmer class member is defined as a Vietnam Veteran who has a covered herbicide disease, including Type II diabetes mellitus.  Diabetes mellitus was included as a presumptive Agent Orange disease under 38 C.F.R. § 3.309(e), which was made effective by VA as of July 9, 2001.  The legislation was then made retroactive by the United States Court of Appeals for the Federal Circuit back to May 8, 2001.  Liesegang v. Secretary of Veterans Affairs, 312 F.3d 1368 (Fed. Cir. 2002).

Specifically, certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; if there was a claim for benefits pending before VA on May 3, 1989; or if a claim was received by VA between May 3, 1989, and the effective date of the applicable liberalizing law.  38 C.F.R. § 3.816(c)(1)-(2).  However, if the requirements of 38 C.F.R. § 3.816(c)(1)-(2) are not met, the effective date shall be assigned according to 38 C.F.R. §§ 3.114 and 3.400.  38 C.F.R. § 3.816(c)(4).

B.  Legal Analysis

The Veteran filed a claim for service connection for diabetes that was received on November 7, 2007.  In a July 2010 rating decision, the RO granted service connection for that condition, effective November 7, 2007.  The Veteran subsequently appealed, asserting that he was entitled to an earlier effective date, and submitted evidence showing a diagnosis for diabetes as of January 10, 2001.  The RO granted an earlier effective date of November 7, 2006, in the subsequent August 2011 Statement of the Case (SOC).  The Veteran appealed the SOC as well.  Following review of the claims file, however, the Board finds that the Veteran is not entitled to an earlier effective date for the grant of service connection for diabetes.

The Veteran served in Vietnam and was granted presumptive service connection for diabetes based on exposure to herbicides during such service.  Thus, he is a Nehmer class member.  However, the record does not reflect that he was denied compensation for diabetes between September 25, 1985, and May 3, 1989.  Likewise, it does not indicate that he submitted a claim for service connection for that condition between May 3, 1989, and May 8, 2001, the date on which the liberalizing law that added Type II diabetes mellitus as a disease presumptively due to in-service exposure to herbicides became effective.  Accordingly, the effective date for the grant of service connection for diabetes must be assigned pursuant to 38 C.F.R. §§ 3.114 and 3.400.  See 38 C.F.R. § 3.816(c)(4).

Turning first to 38 C.F.R. § 3.114, in order for a claimant to be eligible for the one-year retroactive payment under that regulation, the evidence must show that the claimant met all the eligibility criteria of the liberalized benefit on the effective date of the liberalizing law and such eligibility existed continuously since that time.  As already noted, diabetes was added to the list of diseases presumed to be related to herbicide exposure on May 8, 2001.  A review of the record reflects that he has had a diagnosis for diabetes since January 10, 2001, prior to the liberalizing date.  As the initial diagnosis of was prior to November 7, 2007; assignment of an earlier effective date under 38 C.F.R. § 3.114 was warranted.  The RO granted the earlier effective date of November 7, 2006, in its August 2011 SOC.  An earlier effective date prior to November 7, 2006, under 38 C.F.R. § 3.114 is not warranted.

Turning then to 38 C.F.R. § 3.400, the Veteran first filed his claims for service connection for diabetes and prostate cancer on July 5, 2005.  These claims were denied by the RO in January 2006 and were not appealed by the Veteran.  The RO's decision became final in January 2007.  The Veteran filed to reopen the claims on November 7, 2007, and was subsequently granted service connection for both claims.  The effective date is assigned based on the date that the application or claim upon which service connection was eventually awarded was received by VA.  38 C.F.R. § 3.400; Lalonde v. West, 12 Vet. App. 377 (1999).  Accordingly, assignment of an earlier effective date prior to November 7, 2006, under 38 C.F.R. § 3.400 is also not warranted.

The legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  Here, based on the evidence of record and the applicable VA regulations, the earliest date allowable for the award of service connection for diabetes is the current effective date of November 7, 2006- one year prior to the date on which the Veteran's claim for service connection was initially received.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.114, 3.400.  In cases such as this, where the law is dispositive and the case turns on undisputed facts, the claim should be denied because of the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

An effective date earlier than November 7, 2006, for the award of service connection for diabetes mellitus, type II with hypertension, erectile dysfunction and peripheral neuropathy of both lower extremities, is denied.


REMAND

On April 26, 2017, and May 1, 2017, the Veteran submitted letters to the Board stating that he disagreed with the RO's assessment in the April 2017 Supplemental Statement of the Case (SSOC).  The Veteran stated he recently had two urinary tract infections (UTI) and his urologist scheduled him for prostate surgery on May 9, 2017, in an effort to stave off additional bouts of UTIs.  Given that the Veteran's disability appears to have worsened since the December 2015 VA examination, a remand is necessary.


Accordingly, the case is REMANDED for the following action:
	
1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, specifically VA treatment records from Wright-Patterson Medical Center that have not been associated with the claims file.  If any requested records are not available; the record should be annotated to reflect such and the appellant notified in accordance with 38 C.F.R. § 3.159(e).

2.  After the medical records, if any, have been associated with the claims file, but whether records are obtained or not, the Veteran should be scheduled for a genitourinary examination for the VA, for evaluating his residuals of prostate cancer.  The examiner should examine the Veteran to determine the current nature and extent of his service-connected residuals of prostate cancer; including urinary frequency, voiding dysfunction (i.e., urine leakage), and impotence.  Any and all necessary tests should be performed.  The examiner should specifically note the following: 

a.  Whether the Veteran has incontinence/leakage which requires the wearing of absorbent material, and if so, the examiner should report the number of times per day such materials must be changed;

b.  Urinary frequency in terms of the daytime voiding interval, and number of awakenings at night to void; and

c.  Whether the Veteran requires the use of an appliance.

The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with the examination.  This fact should be so indicated in the examination reports.  The rationale for any opinion expressed should be included in the examination report.

3.  After completing any additional development deemed necessary, readjudicate the claim.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC), and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


